Citation Nr: 1826108	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic sprain of the right wrist.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied the Veteran's claim for a disability rating in excess of 10 percent for chronic sprain of the right wrist.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing.  A transcript of that hearing is of record.

The Board remanded the Veteran's claim in May 2014 and October 2017 for further development.  Unfortunately, for the reasons discussed below, the claim requires yet another remand.

In November 2014, a new VA Form 21-22 was received at the RO appointing the attorney listed on the title page above.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claim must be remanded for further development in accordance with the terms of the October 2017 Board remand and to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The December 2017 VA Wrist Conditions Examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board finds there has not been substantial compliance with the Board's October 2017 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  As discussed below, the examiner did not obtain necessary information from the Veteran as to the severity, frequency, and duration of flare-ups to his right wrist, as well as precipitating and alleviating factors prior to providing an estimate concerning the additional loss of range of motion during a flare-up.

The examination report demonstrates the Veteran reported flare-ups of the wrist that cause him difficulty in performing strenuous activities for a prolonged period of time.  The examiner did not note the specific strenuous activities that cause flare-ups to his right wrist.  No additional evidence is noted concerning the severity, frequency, duration, precipitating factors, or alleviating factors of flare-ups on the Veteran's right wrist.  VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).  Therefore, a new VA examination must be provided.

VA examiners are also required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  Id. at 34-35.  The examination report indicates the Veteran was not experiencing a flare-up at the time of the examination.  The examiner provided an estimate of the additional loss of range of motion during a flare-up.  However, the estimation provided by the examiner was not based on the necessary information regarding flare-ups, as specified above (i.e. severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors). 

Should the new VA examination be conducted while the Veteran is not experiencing a flare-up of his right wrist, the estimation of additional loss of range of motion during a flare-up must be made after obtaining information concerning the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from March 2018, forward.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the severity of his chronic sprain of the right wrist.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed, to include the Correia exam requirement.

*  In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

*  Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




